THOMPSON, J.
In 1847, the plaintiff’s farm in School District 4 in Royalton, by proper proceedings, was set to School District 16 in Tunbridge, and continued a part thereof until that district was abolished April 1, 1893, by St. 1892, No. 20.
In March, 1893, School District 4 in Royalton became a part of the defendant district, but the plaintiff’s farm was not thereby annexed to defendant, for it was then a part of district 16, and when that district was abolished it became, and still is, a part of the town school district of Royalton.

Judgment affirmed without costs.